Citation Nr: 0831278	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder (MDD).

2.  Entitlement to service connection for bilateral great toe 
disability, status-post amputation.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from May 1981 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran originally requested a hearing before the RO in a 
February 2005 statement.  In his January 2006 substantive 
appeal form, however, his attorney (who withdrew her 
representation of the veteran in February 2006) indicated the 
veteran no longer requests a hearing.  Attempts to verify the 
veteran's withdrawal of a hearing request were made by the RO 
to no avail.  The veteran's address changed multiple times 
during the pendency of this appeal and correspondence was 
sent to his last known address with no response.  
Accordingly, the veteran's request for a hearing is 
considered withdrawn.  

The Board notes that the veteran originally filed his claim 
in March 2004 seeking, among other things, non-service-
connected pension benefits for his bilateral toe amputation.  
This aspect of the veteran's claim was never adjudicated by 
the RO.  Accordingly, the issue of entitlement to non-
service-connected pension for a bilateral toe disability, 
status-post amputation, is REFERRED to the RO for proper 
adjudication.

The issue of entitlement to service connection for bilateral 
toe disability, status-post amputation, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC, in Washington, DC.  
The VA will notify the veteran if further action is required 
on his part.


FINDING OF FACT

The veteran has been diagnosed with major depressive disorder 
(MDD), but there is no competent evidence that shows a causal 
link between his condition and any remote incident of 
service.


CONCLUSION OF LAW

The veteran's MDD was not incurred in or aggravated by active 
service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Relevant law and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

The veteran alleges he owned a concrete corporation prior to 
deployment into the military.  When he left, there was no one 
to run the business and, therefore, the company went "down 
hill."  The veteran alleges the loss of his business and 
leaving his family caused his severe depression.  See the 
veteran's March 2004 claim.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of any psychiatric 
disability, to include MDD.  It is noteworthy that the 
veteran was discharged from the military for 
"unsuitability" due to alcohol abuse.  . Other than alcohol 
abuse, however, his records are devoid of any findings 
consistent with a chronic condition.  [Service connection may 
not be granted for alcohol abuse.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007); see 
also VAOPGPREC 2-97 (January 16, 1997).]

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current MDD is 
related to his military service. The Board concludes it is 
not.

After service, the veteran has been treated consistently and 
continuously for alcohol abuse, to include multiple 
hospitalizations for detoxification.  Most of the medical 
treatment, moreover, is involuntary.  Occasionally, within 
these involuntary hospitalizations, the veteran has been 
diagnosed with depression or MDD.  Specifically, a private 
physician diagnosed the veteran with MDD in March 2004 
indicating the primary diagnosis, however, as alcohol 
dependence. 

The veteran is currently homeless and has been in and out of 
various treatment centers mainly for his alcoholism.  
Although he occasionally has been diagnosed with depression, 
it is clear the diagnosis is ancillary to his primary alcohol 
addiction.  No medical provider has ever indicated his MDD is 
a result of any incident of his military service.

The Board has considered the veteran's statements that 
leaving his family and business behind to enter the military 
ultimately led to his MDD.  Although the Board sympathizes 
with the veteran's condition, there simply is no medical 
evidence to support a connection between his current 
condition and any incident of his military service.  Although 
he believes that his depression is a result of his military 
service, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no doctor has ever opined that his 
depression is due to any remote incident in service.

In summary, the Board finds that the medical evidence on file 
does not relate the veteran's current symptoms to any aspect 
of the veteran's active duty.  Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  The most probative evidence of record 
is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for major depressive 
disorder (MDD) is denied.


REMAND

The procedural history of the veteran's bilateral toe 
disability claim requires clarification.  As mentioned in the 
introduction, the veteran originally filed his claim in March 
2004 seeking, among other things, non-service-connected 
pension benefits for his bilateral toe amputation.  The RO, 
however, did not adjudicate this aspect of the veteran's 
claim.  Rather, the RO denied a claim of entitlement to 
service connection for bilateral toe disability, status-post 
amputation, in a February 2005 rating decision.  The veteran 
perfected an appeal of this decision.  

During the pendency of this appeal the veteran submitted 
multiple statements in support of his claim.  These 
statements made it clear the veteran is not alleging 
entitlement to service connection on a direct basis.  Rather, 
the veteran alleges he sought emergency care at a VA medical 
facility for frostbite, which ultimately led to amputation of 
part of both his great toes.  He alleges the VA medical care 
resulting in amputation was "malpractice."  

In short, it is clear the veteran intended on pursuing his 
claim as entitlement to compensation under 38 U.S.C. § 1151 
for careless, negligent or similar instance of fault on the 
part of the VA in furnishing hospital care, medical or 
surgical treatment, or examination. 

The RO ultimately addressed this aspect of the veteran's 
claim in a February 2008 rating decision denying the 
veteran's 38 U.S.C. § 1151 claim.  To date, the veteran has 
not appealed this decision and, therefore, this aspect of the 
veteran's claim is not currently before the Board.  The 
veteran is advised to specifically appeal the February 2008 
rating decision within the appellate time frame if he wishes 
to pursue this aspect of his claim.

In regard to direct service connection, the last Statement of 
the Case (SOC) adjudicating the veteran's claim was in 
November 2005.  Thereafter, additional, non-duplicative 
evidence, to include a January 2008 VA medical opinion 
concerning the etiology of the veteran's bilateral toe 
disability, was received. If a SOC is prepared before the 
receipt of further evidence, a supplemental statement of the 
case (SSOC) must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's 
claims of entitlement to 
service connection for a 
bilateral toe disability, 
status-post amputation, in 
light of all of the evidence 
of record.  If the benefit 
sought on appeal remains 
denied, the veteran should be 
provided a supplemental 
statement of the case and 
given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


